DETAILED ACTION
	In Reply filed on 27 July 2021, claims 1-12 and 13-21 are pending. Claims 1-12, and 13-21 are currently amended.  No claim is currently canceled and newly added.  Claims 1-12 and 13-21 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Allison on 08/18/2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method of manufacturing a cartridge  for use in  a beverage preparation system comprising: 
extruding a tubular structure; 

cutting the plurality of cartridges at intervals to separate the plurality of cartridges into individual cartridges; and 
connecting a filter to the first open end of an individual cartridge.

Claim 8. (Currently Amended) The method of claim 7, wherein the plurality of cartridges[[a]] substantially identical first cartridge and second cartridge, and wherein the first open end of the first cartridge  is arranged adjacent to the first open end of the second cartridge.

Claim 9. (Currently Amended) The method of claim 7, wherein the plurality of cartridges[[a]] substantially identical first cartridge and second cartridge, and wherein the first open end of the first cartridge is arranged adjacent to the second open end of the second cartridge.

Claim 11. (Currently Amended) The method of claim 1, wherein cutting the plurality of cartridges  at intervals further comprises removing excess material to form the individual cartridges.
Claim 13. (Currently Amended) The method of claim 1, wherein the tubular structure is continuously output from [[the]] an extruder and each cartridge of the plurality of cartridges is continuously formed into the frustoconical shape.

(END)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites a method of manufacturing a cartridge for use in a beverage preparation system comprising the following steps: 
extruding a tubular structure; 
forming a plurality of cartridges from the tubular structure, each cartridge having a frustoconical shape corresponding to a shape for use in a beverage preparation system, each cartridge including a first open end having a flange extending inward toward a center of the cartridge and a second open end having a stepped flanged around a periphery of the cartridge and extending outward from the center of the cartridge; and 
cutting the plurality of cartridges at intervals to separate the plurality of cartridges into individual cartridges; and 
connecting a filter to the first open end of an individual cartridge.
D’Angelo (US 20030160356) teaches all the extruding, forming, and cutting steps (see pages 5-6 of the OA mailed on 04/28/2021; further for frustoconical shape having 
Mack (US 20150259134) teaches the step of connecting a filter to the first open end of an individual cartridge (see page 12 of the OA mailed on 04/28/2021). 
Although D’Angelo and Mack teach all the claimed limitations individually, it would not be obvious to one of ordinary skill in the art to combine the prior art because D’Angelo teaches methods for making corrugated hollow parts such as strut boots but Mack teaches methods of making a beverage cartridge. Although D’Angelo’s corrugated hollow part in use for strut boots has substantial structural similarity to the recited plurality of cartridges, it would NOT be obvious to modify D’Angelo’s corrugated hollow part having several corrugated units into individual corrugated units AND to connect a filter for the individual corrugated units as taught by Mack in order to make a beverage cartridge. 
	 Moreover, the Examiner could not find a reference that teaches a beverage cartridge made by extrusion of a tubular structure as recited in the claim.  
	Therefore, modified D’Angelo does NOT teach all the claimed limitations and motivation to combine, and thus, claim 1 is allowable. Claims 2-11, 13, and 14 are allowable as being dependent from claim 1. 
	Independent claim 15 recites all the claimed limitations similar to the ones in claim 1. Thus, for the same reason presented above, claim 15 is allowable, and claims 16-21 are allowable as being dependent from claim 15.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/LEITH S SHAFI/Primary Examiner, Art Unit 1744